^Au££              A/ d.   d^-5^ £> -dH&Lf2Z - /J4 1 3°! 5" ~A-



 V£.                                                A           tCOUftT          Of      C/ZtMJNAL.
 StATe oT T£*/4s                                    $            APPEALS OF Texas
                  RflOTOOM DENDED                   *                          ^^ L _                    l

                                                    ^           TAilplksiT £gumTY Te.va<>
                       fY)oT/Qiv     T&        CLam P&L                £E.que<>T          tlaP/BS.           aE
              TRIAL.     CaudT          RE£.&/z.k£              ~T/LA>jS£.iZIPTs               ^TATe-WuZk/T
              PHoT& G,£APH$              ETc *»~ £T£.                   AFTbr.      F/ajAL £. & *j\/t c.Ti a m
        Ar4 * HO.QCJ Se.C /3 VAC C P      /    T&X . Pga/OI .          Code .. Aui\j £     aa.oi




            •Comes,     A/olu       LakrH               "Joe    /V?a/zc,Arv        ^APPLiclanT" P£a-SE
 AwA          Layman       atr^d       £e.£p>£*L-t fully               /770vei Th-e. Court UNdtLr
flr- +i£lc ^A^.CL.P.                    and             Maice.s         b,'s    Ma-rU*j for              D/s£ov^ry
(A Si   a    iNif»££,f/aw
                ifm.£,Tiai>j   a F
                               ah      anv
                                       a my          atjcl       all     Lour~t      /rial      records         of

Th-eL. final          k li po Si'+fa m of                 Cause. NO. JXLl/i3^5D                      AncI i     A/


5fa+e.S         Cora £-f~i+uiio*j           At-iicl-e.

(l) <>a.cti  f\ II      COkjfe.SS/0/u s                  ad miss !oi\t                  atud       S-rn-re.me.tv-r s               Oral

 ana1          Or         duriNO          vvrt'riMQ                   at\i d        5&-r       douu>N          and
 Pre.5e.rvcd                 and              U-r'i l"ii-e. d                Prior         +e>         or     clur'uug -the.
TV1 a. I           for      th -e.      I i\id \ c trv\€.hrh                 and          -Fu\ift /         Convic-r to/v

 I ki     -fA-e_         abd)i/e.      /or£me(vfiowe.d                              Cause-              AJumber .


                                                           q e 9

                                                          111


 ( r\PPLiCi\Ml ')                    CaNna+ ade.aua-ie.ly                                 prepare, th-c
Ne.ce.5 S. ar \j            facts             -to         S ucc ess-Full y              brave,           by     Prepaid er -
aNce,          Ctf         ejvi'd e.hjce-            +hat            -the.        terrors              cZaAwrr IL u+ e, d         -fo

h 'is      C om v ictio w 9




( APPL i CANiT J kaS                      Illegally                    beew dB.taie,d ac*Le.s.s to
th-t.        Cour t o Th-c                     Spate's                 ai-ior^e-y                'is        uu i+khal d/n g
                                                                                                 A*                     ,A
h fLrt, ii\j        I'/vfarwo-fia/v                 uuhtcln              h?*jde.r&d              \_APPLi c AsiTJ from
clai^q         his (Trav&rse.                        aPPidavits ,a/vd                              Mo +ia/vsj i'tv
Pursuant To                           Brack/ VS* /Y) ary Iai\j a'S S u>pp res s /'o/w of
Eviacwce. ' Tft-e-                    Suppress fa/v by -rA-c p raseci^-ffoAj o-F
61 S/'t cL&mc e.          -favar able-              -ra       at^d           reque-sJ ed                by     a ki accused
Vtalates                 due.        pr&ccss               uulne.re             -fke      e.\sic/e.AJc€.         is JY)n-f&rial
Either              to      qu/f-f       or         -to            p u/uisA /wfiA/f         irrespective                     oF
the.       /aoad           faitk       o r>         Lad             -fa t-tt\       o-f      -the.          pro Securio tv .



    All        prlQP            re,Card iiKit^               'trsiclu direct           tt p pitc*xj\j Fx          Saw^

   MoTto**         -To    Com pec       Foe.          LakkY MO/Z.&A/*                                         P<9« "^
   P Q.Auct 1ou Hearing     *7 // Callers , /3a/c/                                                  Appeal hearing
   ^u/dicii •£.     £Fa + e        use A          as.       e.vi derjce.       -Fa
  G.S"ta.b\\SW            Sat A         Ca/vVi c+io/vy *


                                                       V11


                                        £P£CIAL                 REQUESTS'

  CA^         All       inhouse-           audio's             and            Video's          of    Said        Trial
    fthta           bo^A         rcaocfioM                    hearii^a              a t\i d     ry\o-riaiv       -For   Kt e lu
    \r\c\l           hear'noa*

  fXu Ii\j             S uppor-r             h e-rca f           -the.         appl!c oh\jt           lkjUI        £Aouj
   th-e.            Court        that               Pra duc-ti m^i             oF         re.que.st ii\iFor ma-tioM
   QT         ~th-€-      fore,qoi/^i a,               /-few i           Is     aj ec e.s£a ry         -Fa        //\iSure
  that th^e. (^ APPLICANT J Catv                                               adequately                proceed
   /aj       Im s      auest        to              prave.        his           iNt>jace/\jse.,

l3J          The-        "ttev^i.        are.          itsi     -fA-e_        Exclusive,          Possession
  C ustody , ai\id Control o-F -hh -a. S-ra-rc. of Te.*.aS by
  an A Through its agents , Fhe. Police, or- /A-e. Pro secu-litMc,
  a-t+ar meys                   office- , a a, A                  Fh-e.        7~ria.J         Court /V;           UjI^'icU
  Applicant                 LUaS         Coisivic-re. d,

                                                    vnii
                                  A&CSumenT                     Anis           AuTHOfLiTl&l

                MoTio^i To Com PEC                   Fon.     LA'CkI MOX-GAm                         P«9C    3
   The.       items              rcuues-tcd                are.       a u-fh or- 1-z.cd      +a     *tk-c     applicant
 by       Lauj         /v/of       braviding                  a p&\ica *>-r          cuith       Flier*       is a
 V'id la t\o.Kj         of" hit            fcu-e.          Process          riqWts          fau rtee.Aj-tk
 arv\esiA\v\eK,t            ta     tke.         Utui-tcd          S-tmte.    Co/s/Stitutian *.


   T h-c         farcc^aisjg               irufar-ruMution                an A        Evidence.             uu CLS
Ut'iLi-2-^-d            to         eis-tabi/sk               applicants               at uiit      Thus        tk-e,
(\\z± Sent        of        £>uck-          i i^tfor ma.+ ian              uuil\       auto tMatlc ally
 Vi'sia+e. -tk-e- a^ift«A.+ r\ak-t unde.*~ Article. "s'HJU.CC^P.
 f\rt\cle,(±) Z^tiai^ 0^ a      tke.      un ite-d        Staters
C ons. t itu tia m*

      F u K.+L-e- v-rviare. y             a f       poujcrful/y                   A rtt"ct-t lc*.tcd    fn J2 e.h'eve.          tkcut          tk-e.       Apalic e. abk to de.manStrat'C.
•theK-t     k~c        i£        Confined                   i 11 e,a*.tty         and       is     -rAe.re.fore
eZn-titl-ed to                     re lie.P it IS tk-e. (j\uiy of tk~c Couiz.t\
to pravi de. tk-e- nec.essa.ry -tad11 ties and Procedures
•for cm tad eau ate. inau'ry St^ck Pre.hea.rin £j foisLo\s dr
 /S       aA »/o cat e-d             Lki         LUagMtr                  VS. US. ul8 f,T-d 6IS.&1I.

   iN addition               ln,     Plain es              Vs< JCenN fir             -the. Supreme. Court

       Motion      To       Com PEL         Fo/-T ht£ statz of Texas             ^pp^m wo. &md.:x-mi3kC£.
         VS.- '               ' " V ' U^TB£l.37#T£6
y -•• ^v — - *ww*                 ^ lig£MilL comer:

                                    J
                                        Qqu&z

                                   o           \5i£jLealz.h miTKUsr
                                   $       PflTTg* L\OUMTY*„J
                                    2     q£„_Tflr?Ffl/WT rcumfV
                                    0               I


  -Ty\fl state or Te.K

               .\uc\TUte flPPLICATiOM Fnt SU(3PC\£nA
          Di)fFS T'Ffum

       (CQfttES A/QW: 1 flivi / 4PfYTop AWfcrtA^. ahid I am
t"h-e, de.-ftJ^dant -In this frlotiCA/. Iaw\ ov/dr i¥ years) of aq&
CiJucl CorY\pe.te.Nt fo Make, -this WlttieiMe^ I havt ptrSoual
K-wou? /Ccifl ft. of -;f'to C -&CtS /A/ -fto /5 /W oVVo a/? l-d/r.y Vtyoffir*
      prA aUaqht.r a 11olu e A(^de.fhN dahitJ
   Primary de.-Pe.MS e. he. re/via ve. "fl-am °tU Trans c r /p ts ,
 :#'3, Tudflfc' Gdorat GaMntjht.r- ailoV^^'/fts^Pro-Seed^r] •.'_
   Lxjhom uuas remove from Case, because, of CONfUcT
    Of
     j
        iNteurtst *ta wiakle he,r 'preS'e^F KnoujN dariNa
                                                       p
  r t\V&r Se.d        tk-c        Csts+rt'ct       Court           decision          and        aFFirmed

  tkut       Applicant t           niust        be.      hjse*jd VS S&',\i                              si 2. U.S. yt.93.3/9, 2*3
 D*CT        Tk-e.     SuptCm-c          Count            afFirfa-e-d           tkctt     Applicant
 WluSt be. ($i\/e,N                 tke. ap p or tun it y ta p re. Sent ottt-cr
 test imon iex I and                Esacum entary Svide/^ce re\le.vant to
 di s pute.d issues.
   F/isially         Applicahjt          u~> I11        e\nciose-        his     JYlChttcr S of
Coyy\ p\al M-e,da
T/v?\     Con CL uA<2- S           Ab>pi;e.ethj+ Wd+l'aM,

          LaJ here, for-e,        App li'da^t      prays that-             tkc      Court /oolCS
 upon       h is     mcj-^faiNj     ta   Compel            Trio,,! Cour r         t&     r ct-co. s e.   tkc
 fore.aaU\tq       FSOc.utMe.nts. atud             £tra.i                                                                     /„,„v -r ^
                                                                               LAiCK.1 3o6 mc>X-C#Ai
                                                          tola s,HwYlain lH^au&h          ukiit cbii a-i-is~&
                                                      FT.srock.+a>* T* VfJSX Do Q   O ?-0 "J -It 6 O

                       d&tZ.Ti PlCATE              of      SPJLVICE

  Thin,     is ta       CerfiP'Y tke^t             om      October- 79 -Ik fXo/                                               EXHIBIT 1

                         DEPURATION OF INABILITY TO PAY myf
            (The following Declaration ismade pursuanttotheTexas RulesofCivil ProcedureandTitle6,
 Chapter 132ofthe Texas Civil Practices and Remedies Code.)
            Now respectfully comes         LAte* -m* Mae.*.**,                                    jryrj
 n /y.V7*A^                       ,and declares that Iam unable to paythe courtcosts in this civil action
 and requests leave ofthe Court to proceed in forma pauperis in this accompanying civil action and
 would show the Court the following:

        (1) Iam presently incarcerated in the *A„„ „. /w.„^                           Unit of±e
            Texas Department ofCriminal Justice where Iam not permitted to earn or handle money.
        (2) Ihave nosource of income or 3pousal income.
        (3) Icurrently have $ -p -                          credited tn n*. in m. rm- Tnmt Fun±
        (4) During my incarceration in the Texas Department ofCriminal Justice Ihave received
            approximately $      -p -              per month as gifts from relatives and friends.
        (5) Ineither own nor have an interest in any realty, stocks, bonds, or bank accounts and I
               receive no interest or dividend income from any source.
        (6) I have      -O -         dependents.

        (7) Ihave total debts- ofapproximately $           —o -
       (8)     I oweS     —O "           as restitution.

       (9) My monthly expenses are approximately $ -p -                     .
       *'          —LAezy To£ iwnjLGAiv                                                f        TDCJ
* ItifM-Fl                   .bemgpresentfirKarceratedintfae Sa*,^ A./V^a^ Unitnf '
the Texas Department ofCriminal Justice in F>±,^                   County> Texas> verify
and declare under penaltyofperjurythat the foregoing statementsaretniearidcomet Executed onthis
"he (%-rk day of QcToRen                         20 /T'